Name: 2008/810/EC: Commission Decision of 21Ã October 2008 on financial aid from the Community for the second half of 2008 for certain Community reference laboratories in the field of animal health and live animals (notified under document number C(2008) 5976)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  research and intellectual property;  cooperation policy
 Date Published: 2008-10-24

 24.10.2008 EN Official Journal of the European Union L 281/30 COMMISSION DECISION of 21 October 2008 on financial aid from the Community for the second half of 2008 for certain Community reference laboratories in the field of animal health and live animals (notified under document number C(2008) 5976) (Only the Spanish, English and French texts are authentic) (2008/810/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 28(2) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Whereas: (1) Pursuant to Article 28(1) of Decision 90/424/EEC Community reference laboratories in the field of animal health and live animals may be granted Community aid. (2) Commission Regulation (EC) No 1754/2006 of 28 November 2006 laying down detailed rules for the granting of Community financial assistance to Community reference laboratories for feed and food and the animal health sector (3) provides that the financial assistance from the Community is to be granted if the approved work programmes are efficiently carried out and the beneficiaries supply all the necessary information within certain time limits. (3) In accordance with Article 2 of Regulation (EC) No 1754/2006 the relationship between the Commission and Community reference laboratories is laid down in a partnership agreement which is supported by a multi-annual work programme. (4) The Commission has assessed the work programmes and corresponding budget estimates submitted by the Community reference laboratories for the second half of the year 2008. (5) Accordingly, Community financial assistance should be granted to the Community reference laboratories designated to carry out the functions and duties provided for in the following acts:  Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (4),  Commission Regulation (EC) No 180/2008 of 28 February 2008 concerning the Community reference laboratory for equine diseases other than African horse sickness and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (5),  Commission Regulation (EC) No 737/2008 of 28 July 2008 designating the Community reference laboratories for crustacean diseases, rabies and bovine tuberculosis, laying down additional responsibilities and tasks for the Community reference laboratories for rabies and bovine tuberculosis and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (6). (6) Financial assistance for the operation and organisation of workshops of Community reference laboratories should also be in conformity with the eligibility rules laid down in Regulation (EC) No 1754/2006. (7) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (7) animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund. Furthermore, Article 13, second paragraph of the Regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Decision 90/424/EEC, expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by the Fund. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For crustacean diseases, the Community grants financial assistance to the Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, United Kingdom, to carry out the functions and duties set out in Part I of Annex VI to Directive 2006/88/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 51 000 for the period from 1 July to 31 December 2008. Article 2 For equine diseases other than African horse sickness, the Community grants financial assistance to the AFSSA, Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses/Laboratoire dÃ ©tudes et de recherche en pathologie equine, France, to carry out the functions and duties set out in the Annex to Regulation (EC) No 180/2008. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 212 000 for the period from 1 July to 31 December 2008. Article 3 For rabies, the Community grants financial assistance to the AFSSA, Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages, Nancy, France, to carry out the functions and duties set out in Annex I to Regulation (EC) No 737/2008. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 128 000 for the period from 1 July to 31 December 2008, of which a maximum of EUR 33 000 shall be dedicated to the organisation of a technical workshop on rabies. Article 4 For tuberculosis, the Community grants financial assistance to the Laboratorio de Vigilancia Veterinaria (Visavet) of the Facultad de Veterinaria, Universidad Complutense de Madrid, Madrid, Spain, to carry out the functions and duties set out in Annex II to Regulation (EC) No 737/2008. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 100 000 for the period from 1 July to 31 December 2008, of which a maximum of EUR 21 000 shall be dedicated to the organisation of a technical workshop on tuberculosis diagnostic techniques. Article 5 This Decision is addressed to:  Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, Dr Grant Stentiford, The Nothe, Barrack Road, Weymouth DT4 8UB, Dorset, United Kingdom. Tel. (44-13) 05 20 67 22,  Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des aliments (AFSSA)  Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, Dr Stephan Zientara, 23, avenue du GÃ ©nÃ ©ral de Gaulle, F-94706 Maisons-Alfort Cedex. Tel. (33) 143 96 72 80,  AFSSA  Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages, Dr Florence Cliquet, Nancy, F-54220 MalzÃ ©ville. Tel. (33) 383 29 89 50,  Visavet  Laboratorio de vigilancia veterinaria, Facultad de Veterinaria, Universidad Complutense de Madrid, Dr Alicia Aranaz, Avda. Puerta de Hierro, s/n. Ciudad Universitaria, E-28040 Madrid. Tel. (34) 913 94 39 92. Done at Brussels, 21 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1. (3) OJ L 331, 29.11.2006, p. 8. (4) OJ L 328, 24.11.2006, p. 14. (5) OJ L 56, 29.2.2008, p. 4. (6) OJ L 201, 30.7.2008, p. 29. (7) OJ L 209, 11.8.2005, p. 1.